EXHIBIT 10.09

CONCUR TECHNOLOGIES, INC.

FISCAL 2009 CORPORATE BONUS PLAN

This Fiscal 2009 Corporate Bonus Plan applies to all employees of Concur
Technologies, Inc. (“Concur”), other than employees compensated under sales
commission plans, for fiscal 2009:

 

1. Bonuses are earned under this Fiscal 2009 Corporate Bonus Plan if Concur
achieves a target level of fiscal 2009 non-GAAP pre-tax earnings, as determined
by the Board of Directors (the “Corporate Bonus Plan Target”). Bonuses for each
employee shall be paid in an amount equal to the percentage of the employee’s
base salary selected by the Chief Executive Officer, provided that the bonus
amount for executive officers of Concur subject to Section 16 of the Securities
Exchange Act of 1934 (“Section 16 Officers”), shall be as follows:

 

Section 16 Officer

   Target Cash Bonus

S. Steven Singh, Chief Executive Officer and Chairman of the Board of Directors

   US$ 550,000

Rajeev Singh, President, Chief Operating Officer, and Director

   US$ 550,000

John F. Adair, Chief Financial Officer

   US$ 275,000

Kyle R. Sugamele, Chief Legal Officer

   US$ 150,000

Michael Hilton, Executive Vice President of Worldwide Marketing

   US$ 180,000

Thomas DePasquale, Executive Vice President of Research & Development

   US$ 187,000

Michael Eberhard, Executive Vice President Worldwide Sales & Business
Development

     Not Eligible

Robert Cavanaugh, Executive Vice President of Client Development

     Not Eligible

 

2. The target cash bonus is earned and payable if Concur achieves the Corporate
Bonus Plan Target.

 

3. For each 1% that actual fiscal 2009 non-GAAP pre-tax earnings is above the
Corporate Bonus Plan Target, the cash bonus of each eligible employee can be
increased by 2.5% at the discretion of the Chief Executive Officer (but only at
the discretion of the Board of Directors for the Section 16 Officers) up to a
maximum of 200% of such employee’s target cash bonus at 100% achievement of the
Corporate Bonus Plan Target.

 

4. If actual fiscal 2009 non-GAAP pre-tax earnings are less than 100% of the
Corporate Bonus Plan Target for non-GAAP pre-tax earnings, then no cash bonuses
will be earned or paid under the 2009 Corporate Bonus Plan.

 

5. The amount of cash bonus payable to each eligible employee can be reduced at
the discretion of the Chief Executive Officer (but only at the discretion of the
Board of Directors for the Section 16 Officers).

 

6. Non-GAAP pre-tax earnings consists of Concur’s GAAP pre-tax earnings for
fiscal 2009 adjusted to eliminate share-based compensation expenses,
amortization of acquired intangible assets, and income tax expense.

 

7. Only persons employed by Concur at the end of fiscal 2009 are eligible to
receive bonuses under this plan, pro rata to their service during the year.